Filed 3/1/22 P. v. Medrano CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                            B314152

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. MA021127)
         v.

JESUS MEDRANO,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Kathleen Blanchard, Judge. Appeal dismissed.
     Jill Ishida, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                _______________________________
       On March 2, 2001, a jury found Jesus Medrano guilty of
unlawful driving or taking of a vehicle (Veh. Code, § 10851, subd.
(a)), petty theft with a prior (Pen. Code, § 666),1 and two counts of
first degree residential burglary (§ 459). The jury found true
several special allegations, including that Medrano had sustained
multiple prior strike convictions (§§ 667, subds. (b)-(i) & 1170.12,
subds. (a)-(d)) and a prior serious felony conviction (§ 667, subd.
(a)(1).) The trial court sentenced Medrano to 55 years to life in
prison: a third strike, consecutive sentence of 25 years to life for
each burglary count, plus a consecutive term of five years for the
prior serious felony enhancement. The court imposed concurrent
terms for the other offenses. The court ordered Medrano to pay a
$5,000 restitution fine. (Former § 1202.4, subd. (b).) Medrano
appealed, and this court affirmed the judgment in 2002. (People
v. Medrano (May 29, 2002, B151317) [nonpub. opn.].)
       On June 18, 2021, Medrano filed a motion to modify the
restitution fine under section 1237.2. Citing People v. Dueñas
(2019) 30 Cal.App.5th 1157, he sought a hearing on his ability to
pay the fine or, in the alternative, for the trial court to stay the
fine. On June 24, 2021, the trial court summarily denied the
motion.
       Medrano filed a timely notice of appeal, and this court
appointed counsel for him. After examination of the record,
counsel filed an opening brief pursuant to People v. Serrano
(2012) 211 Cal.App.4th 496 (Serrano), informing this court that
she had found no arguable issues to raise on appeal; she had sent


      1
       Further undesignated statutory references are to the
Penal Code.




                                 2
a copy of the brief and the record to Medrano; and she had
informed Medrano of his right to file a supplemental brief. On
December 29, 2021, we sent a letter to Medrano and his
appointed counsel, advising Medrano that within 30 days he
could “submit a supplemental brief or letter stating any grounds
for an appeal, or contentions, or arguments that [he] wishes this
court to consider.” Medrano did not file a supplemental brief.
       Because Medrano’s appeal is from an order denying post-
conviction relief, and not his first appeal of right from his
conviction, he is not entitled to our independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436.
(Serrano, supra, 211 Cal.App.4th at p. 503.)2 He is entitled,
however, to file a supplemental brief and, if he files such a brief,
to our review of his contentions. (See Serrano, at p. 503; cf., Ben
C., supra, 40 Cal.4th at p. 544, fn. 6.) Where, as here, the
appellant does not file a supplemental brief, we may deem the
appeal to be abandoned and dismiss the appeal. (Serrano, at
pp. 503-504.)
       Even if we did not dismiss the appeal as abandoned under
Serrano, dismissal of the appeal is required because the trial
court did not have jurisdiction to grant the motion for the reasons
set forth in People v. Torres (2020) 44 Cal.App.5th 1081, 1088


      2
        Under Serrano, in a criminal appeal in which Wende does
not apply, counsel who finds no arguable issues is still required to
(1) inform the court that counsel has found no arguable issues to
be pursued on appeal; (2) file a brief setting out the applicable
facts and law; (3) provide a copy of the brief to appellant; and
(4) inform the appellant of the right to file a supplemental brief.
(Serrano, supra, 211 Cal.App.4th at p. 503, citing
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544 (Ben C.).)




                                 3
[trial court did not have jurisdiction to rule on a motion filed as a
post-appeal collateral attack on a judgment under section 1237.2
and Dueñas].
                          DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED




                                                  CHANEY, J.
We concur:



             BENDIX, Acting P. J.




             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                  4